Order entered September 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00937-CV

  ROBERT KUBICEK AND 2205 ESTATES PARKWAY, LUCAS, TEXAS, IN REM,
                             Appellants

                                                V.

                                  CITY OF LUCAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-00147-2018

                                            ORDER
        Before the Court is appellants’ September 5, 2019, first motion for extension to file their

brief. We GRANT the motion and ORDER appellants’ brief due on or before September 16,

2019.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE